 
Exhibit 10.6
 
SECOND AMENDMENT TO SECOND AMENDED AND
RESTATED CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”), dated effective as of June 10, 2002, is made and entered into by
and among WHOLE FOODS MARKET, INC. (the “Company”), a Texas corporation, the
banking institutions from time to time a party to the Credit Agreement (as
hereinafter defined), as amended by this Amendment (each, together with its
successors and assigns, a “Bank” and collectively, the “Banks”), and JPMORGAN
CHASE BANK, a New York banking corporation formerly known as The Chase Manhattan
Bank, successor by merger to Chase Bank of Texas, National Association, as agent
for the Banks (in such capacity, together with its successors in such capacity,
the “Agent”).
 
RECITALS:
 
WHEREAS, the Company, the Agent and certain Banks are parties to a Second
Amended and Restated Credit Agreement dated as of February 7, 2000, as
previously amended by that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of March 1, 2001, executed by and among the
Company, the Agent and the Banks (said Second Amended and Restated Credit
Agreement, as previously amended, is hereinafter referred to as the “Credit
Agreement”); and
 
WHEREAS, in connection with an extension of the Maturity Date under the Credit
Agreement, the Company, the Agent and the Banks have agreed, on the terms and
conditions herein set forth, that the Credit Agreement be further amended in
certain respects.
 
AGREEMENTS:
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency which are hereby acknowledged and
confessed, the Company, the Agent and the Banks do hereby agree as follows:
 
Section 1.    General Definitions.    Except as expressly modified by this
Amendment, capitalized terms used herein which are defined in the Credit
Agreement shall have the same meanings when used herein.
 
Section 2.    Definition Amendments.    The term “Maturity Date” contained in
Section 1 of the Credit Agreement is hereby amended and restated in its entirety
to hereafter be and read as follows:
 
Maturity Date shall mean the earlier of (a) July 14, 2003, (b) the date the
Company terminates the Aggregate Commitment pursuant to Section 2.2 hereof, and
(c) the date specified by the Agent pursuant to Section 7.1 hereof.
 
Section 3.    Representations and Warranties.    The Company represents and
warrants to the Agent and the Banks that the representations and warranties
contained in Section 4 of the Credit Agreement and in all of the other Loan
Documents are true and correct in all material respects on and as of the
effective date hereof as though made on and as of such effective date. The
Company hereby certifies that no event has occurred and is continuing which
constitutes a Default or an Event of Default under the Credit Agreement or
which, upon the giving of notice or the lapse of time, or both, would constitute
a Default or an Event of Default. Additionally, the Company hereby represents
and warrants to the Agent and the Banks that the resolutions or authorizations
of the Board of Directors (or other governing parties) of the Company and its
Subsidiaries which are set out in the following described Secretary’s
Certificates



--------------------------------------------------------------------------------

or Authorizations remain in full force and effect as of the effective date
hereof and have not been modified, amended, superseded or revoked:
 
(a)    That certain Secretary’s Certificate dated June 25, 1999, executed and
delivered to the Agent by the Secretary of Whole Foods Market, Inc. in
connection with the Credit Agreement;
 
(b)    That certain Secretary’s Certificate dated June 25, 1999, executed and
delivered to the Agent by the Assistant Secretary of Mrs. Gooch’s Natural Foods
Market, Inc., The Sourdough: A European Bakery, Inc., WFM Beverage Corp., Whole
Food Company, Inc., Whole Foods Market California, Inc., Whole Foods Market
Services, Inc., Whole Foods Market Distribution, Inc., Whole Foods Market
Southwest I, Inc., Allegro Coffee Company, Whole Foods Market Group, Inc.,
Nature’s Heartland, Inc. and Whole Foods Market Southwest Investments, Inc. in
connection with the Credit Agreement;
 
(c)    That certain Authorization dated June 28, 1999, executed and delivered to
the Agent by the Members of Whole Foods Market Brand 365, LLC, in connection
with the Credit Agreement;
 
(d)    That certain Secretary’s Certificate dated February 19, 2001, executed
and delivered to the Agent by the Secretary of Whole Foods Market IP, Inc. in
connection with the Credit Agreement;
 
(e)    That certain Secretary’s Certificate dated February 19, 2001, executed
and delivered to the Agent by the Secretary of Whole Foods Market Finance, Inc.
in connection with the Credit Agreement;
 
(f)    That certain Secretary’s Certificate dated February 19, 2001, executed
and delivered to the Agent by the Secretary of Whole Foods Market Purchasing,
Inc. in connection with the Credit Agreement; and
 
(g)    Those certain Resolutions of the Directors of Fresh Fields Markets
Canada, Inc. dated February 23, 2001, executed and delivered to the Agent by the
Directors of Fresh Fields Markets Canada, Inc. in connection with the Credit
Agreement.
 
Section 5.    Limitations.    The amendments set forth herein are limited
precisely as written and shall not be deemed to (a) be a consent to, or waiver
or modification of, any other term or condition of the Credit Agreement or any
of the other Loan Documents, or (b) except as expressly set forth herein,
prejudice any right or rights which the Banks may now have or may have in the
future under or in connection with the Credit Agreement, the Loan Documents or
any of the other documents referred to therein. Except as expressly modified
hereby or by express written amendments thereof, the terms and provisions of the
Credit Agreement, the Notes and any other Loan Documents or any other documents
or instruments executed in connection with any of the foregoing are and shall
remain in full force and effect. In the event of a conflict between this
Amendment and any of the foregoing documents, the terms of this Amendment shall
be controlling.
 
Section 6.    Payment of Expenses.    The Company agrees, whether or not the
transactions hereby contemplated shall be consummated, to reimburse and save the
Agent and each of the Banks harmless from and against liability for the payment
of all reasonable substantiated out-of-pocket costs and expenses arising in
connection with the preparation, execution, delivery, amendment, modification,
waiver and enforcement of, or the preservation of any rights under this
Amendment, including, without limitation, the reasonable fees and expenses of
counsel for the Agent and other charges which may be payable in respect of, or
in respect of any modification of, the Credit Agreement and the Loan Documents.
The provisions of this Section shall survive the termination of the Credit
Agreement and the repayment of the Loans.



--------------------------------------------------------------------------------

 
Section 7.    Descriptive Headings, etc.    The descriptive headings of the
several Sections of this Amendment are inserted for convenience only and shall
not be deemed to affect the meaning or construction of any of the provisions
hereof.
 
Section 8.    Entire Agreement.    This Amendment and the documents referred to
herein represent the entire understanding of the parties hereto regarding the
subject matter hereof and supersede all prior and contemporaneous oral and
written agreements of the parties hereto with respect to the subject matter
hereof, including, without limitation, any commitment letters regarding the
transactions contemplated by this Amendment.
 
Section 9.    Counterparts.    This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts and all of such
counterparts shall together constitute one and the same instrument. Complete
sets of counterparts shall be lodged with the Company and the Agent.
 
Section 9.    References to Credit Agreement.    As used in the Credit Agreement
(including all Exhibits thereto) and all other Loan Documents, on and subsequent
to the effective date hereof, the term “Agreement” shall mean the Credit
Agreement, as amended by this Amendment.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized offices as of the
date first above written.
 
NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02
 
THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED BY ANY OF THE PARTIES
BEFORE OR SUBSTANTIALLY CONTEMPORANEOUSLY WITH THE EXECUTION HEREOF TOGETHER
CONSTITUTE A WRITTEN CREDIT AGREEMENT AND REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
 
WHOLE FOODS MARKET, INC.
a Texas corporation
By:
 
                                                                              
                  
   
Glenda Flanagan
Executive Vice President and Chief Financial Officer
Addresses for Notices:
Whole Foods Market, Inc.
601 N. Lamar Boulevard, Suite 300
Austin, Texas 78703-5413
Attention: Ms. Glenda Flanagan
JPMORGAN CHASE BANK, individually and as Agent
By:                                     
                                                            
Name:                                    
                                                       
Title:                                    
                                                         



--------------------------------------------------------------------------------

 
Address for Notices:
 
JPMorgan Chase Bank
700 Lavaca, 2nd Floor
Post Office Box 550
Austin, Texas 78789
Attention: Manager/Commercial Lending Group
with copies to:
JPMorgan Chase Bank
1 JPMorgan Chase Plaza, Floor 8
New York, New York 10081
Attention: Shoshana Tyson
WELLS FARGO BANK TEXAS, NATIONAL ASSOCIATION
By:                                     
                                                            
Name:                                    
                                                       
Title:                                    
                                                         

 
Address for Notices:
 
Wells Fargo Bank Texas, National Association
111 Congress, Suite 300
Austin, Texas 78701
Attention: Ms. Susan Coulter
WACHOVIA BANK, NATIONAL ASSOCIATION (SUCCESSOR TO FIRST UNION NATIONAL BANK)
By:                                     
                                                            
Name:                                    
                                                       
Title:                                    
                                                         
Address for Notices:
Wachovia Bank, National Association
1339 Chestnut Street, PA 48
Philadelphia, Pennsylvania 19107
Attention: Mr. Anthony Braxton
                  and Ms. Irene Marks



--------------------------------------------------------------------------------

 
FLEET NATIONAL BANK
        By:                             
                                                          
        Name:                            
                                                     
        Title:                            
                                                        
        Address for Notices:
        Fleet National Bank
        100 Federal Street, MADE 10008F
        Boston, Massachusetts 02110
        Attention: Ms. Judith C.E. Kelly
        GUARANTY BANK
        By:                             
                                                          
        Name:                            
                                                     
        Title:                            
                                                        
        Address for Notices:
        Guaranty Bank
        301 Congress Avenue, Suite 1500
        Austin, Texas 78701
        Attention: Mr. Chris Harkrider

 
STANDARD FEDERAL BANK, N.A., FORMERLY LASALLE BANK NATIONAL ASSOCIATION
        By:                             
                                                          
        Name:                            
                                                     
        Title:                            
                                                        
        Address for Notices:
        Standard Federal Bank, N.A.
        125 Ottawa NW, Suite 270
        Grand Rapids, Michigan 49503
        Attention: Mr. Thomas J. Ranville



--------------------------------------------------------------------------------

 
        US BANK, NATIONAL ASSOCIATION, FORMERLY FIRSTAR BANK, N.A.
        By:                             
                                                          
        Name:                            
                                                     
        Title:                            
                                                        
        Address for Notices:
        US Bank
        One Firstar Plaza, 12th Floor
        St. Louis, Missouri 63101
        Attention: Greg Dryden

 
The undersigned Guarantors (a) acknowledge and consent to the execution of the
foregoing Amendment, (b) confirm that the Guaranties previously executed or
joined in by each of the undersigned Guarantors apply and shall continue to
apply to all Indebtedness evidenced by or arising pursuant to the Credit
Agreement or any other Loan Documents, notwithstanding the execution and
delivery of this Amendment by the Company, the Agent and each of the Banks, and
(c) acknowledge that without this consent and confirmation, the Banks and the
Agent would not agree to the modifications of the Credit Agreement which are
evidenced by the foregoing Amendment.
 
WHOLE
 
FOODS MARKET SERVICES, INC.,

a
 
Delaware corporation

WFM
 
BEVERAGE CORP., a Texas corporation

WHOLE
 
FOODS MARKET SOUTHWEST I, INC.,

a
 
Delaware corporation

WHOLE
 
FOODS MARKET SOUTHWEST INVESTMENTS, INC., a Delaware corporation

WHOLE
 
FOODS MARKET CALIFORNIA, INC.,

a
 
California corporation

MRS.
 
GOOCH’S NATURAL FOOD MARKETS, INC.,

a
 
California corporation

WHOLE
 
FOODS MARKET GROUP, INC.,

a
 
Delaware corporation

ALLEGRO
 
COFFEE COMPANY, a Colorado corporation

WHOLE
 
FOODS MARKET DISTRIBUTION, INC.,

a
 
Delaware corporation

WHOLE
 
FOOD COMPANY, INC., a Louisiana corporation

THE
 
SOURDOUGH: A EUROPEAN BAKERY, INC.

a
 
Texas corporation

NATURE’S
 
HEARTLAND, INC.,

a
 
Massachusetts corporation



--------------------------------------------------------------------------------

 
By:
 

--------------------------------------------------------------------------------

   
Glenda Flanagan
Secretary
WHOLE FOODS MARKET BRAND 365, LLC,
a California limited liability company
By:
 
Whole Foods Market Services, Inc.,
a Texas corporation, Member
   
By:
 

--------------------------------------------------------------------------------

       
Glenda Flanagan, President and
Chief Financial Officer

 
WHOLE FOODS MARKET SOUTHWEST, L.P.,
a Texas limited partnership
By:
 
Whole Foods Market Southwest I, Inc.,
a Delaware corporation
   
By:
 

--------------------------------------------------------------------------------

       
Glenda Flanagan, Vice President

 
WHOLE FOODS MARKET IP, L.P.,
a Delaware corporation
By:
 
WFM IP Management, Inc.,
a Delaware corporation
   
By:
 

--------------------------------------------------------------------------------

       
Glenda Flanagan, Vice President
WHOLE FOODS MARKET FINANCE, INC.,
a Delaware corporation
WHOLE FOODS MARKET PURCHASING, INC.,
a Delaware corporation
FRESH FIELDS MARKETS CANADA, INC.,
a Canadian corporation
By:
 

--------------------------------------------------------------------------------

   
Glenda Flanagan
President



--------------------------------------------------------------------------------

 
SCHEDULE IV
 
Bank Commitments
 

    
Bank

--------------------------------------------------------------------------------

  
Commitment

--------------------------------------------------------------------------------

1.
  
JPMorgan Chase Bank
  
$
40,000,000
2.
  
Wells Fargo Bank Texas, National Association
  
$
40,000,000
3.
  
Wachovia Bank, National Association
  
$
35,000,000
4.
  
Fleet National Bank
  
$
35,000,000
5.
  
Guaranty Bank
  
$
25,000,000
6.
  
Standard Federal Bank, N.A.
  
$
25,000,000
7.
  
US Bank
  
$
20,000,000
    
TOTAL COMMITMENTS
  
$
220,000,000